IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ROBERT BENCHOFF,                           :   No. 43 MAP 2017
                                           :
                   Appellant               :   Appeal from the Order of the
                                           :   Commonwealth Court dated July 13,
                                           :   2017 at No. 110 MD 2017
           v.                              :
                                           :
                                           :
PA. DEPT. OF CORR.,                        :
                                           :
                   Appellee                :


                                      ORDER


PER CURIAM                                                  DECIDED: June 1, 2018
     AND NOW, this 1st day of June, 2018, the order of the Commonwealth Court is

hereby AFFIRMED.

     Justice Wecht files a concurring statement.